Title: Franklin on the Miracle of the Revolution, 25 October 1777
From: Lee, Arthur,Franklin, Benjamin
To: 


[October 25, 1777]
Having some conversation with Dr. F. upon the present state of things, he seemed to agree with me in thinking that France and Spain mistook their interest and opportunity in not making an alliance with us now, when they might have better terms than they could expect hereafter. That it was well for us they left us to work out our own salvation; which the efforts we had hitherto made, and the resources we had opened, gave us the fairest reason to hope we should be able to do. He told me the manner in which the whole of this business had been conducted, was such a miracle in human affairs, that if he had not been in the midst of it, and seen all the movements, he could not have comprehended how it was effected. To comprehend it we must view a whole people for some months without any laws or government at all. In this state their civil governments were to be formed, an army and navy were to be provided by those who had neither a ship of war, a company of soldiers, nor magazines, arms, artillery or ammunition. Alliances were to be formed, for they had none. All this was to be done, not at leisure nor in a time of tranquillity and communication with other nations, but in the face of a most formidable invasion, by the most powerful nation, fully provided with armies, fleets, and all the instruments of destruction, powerfully allied and aided, the commerce with other nations in a great measure stopped up, and every power from whom they could expect to procure arms, artillery, and ammunition, having by the influence of their enemies forbade their subjects to supply them on any pretence whatever. Nor was this all; they had internal opposition to encounter, which alone would seem sufficient to have frustrated all their efforts. The Scotch, who in many places were numerous, were secret or open foes as opportunity offered. The Quakers, a powerful body in Pennsylvania, gave every opposition their art, abilities and influence could suggest. To these were added all those whom contrariety of opinion, tory principles, personal animosities, fear of so dreadful and dubious an undertaking, joined with the artful promises and threats of the enemy rendered open or concealed opposers, or timid neutrals, or lukewarm friends to the proposed revolution. It was, however, formed and established in despite of all these obstacles, with an expedition, energy, wisdom, and success of which most certainly the whole history of human affairs has not, hitherto, given an example. To account for it we must remember that the revolution was not directed by the leaders of faction, but by the opinion and voice of the majority of the people; that the grounds and principles upon which it was formed were known, weighed and approved by every individual of that majority. It was not a tumultuous resolution, but a deliberate system. Consequently, the feebleness, irresolution, and inaction which generally, nay, almost invariably attends and frustrates hasty popular proceedings, did not influence this. On the contrary, every man gave his assistance to execute what he had soberly determined, and the sense of the magnitude and danger of the undertaking served only to quicken their activity, rouse their resources, and animate their exertions. Those who acted in council bestowed their whole thoughts upon the public; those who took the field did [so], with what weapons, ammunition and accomodation they could procure. In commerce, such profits were offered as tempted the individuals of almost all nations, to break through the prohibition of their governments, and furnish arms and ammunition, for which they received from a people ready to sacrifice every thing to the common cause, a thousand fold. The effects of anarchy were prevented by the influence of public shame, pursuing the man who offered to take a dishonest advantage of the want of law. So little was the effects of this situation felt, that a gentleman, who thought their deliberations on the establishment of a form of government too slow, gave it as his opinion that the people were likely to find out that laws were not necessary, and might therefore be disposed to reject what they proposed, if it were delayed. Dr. Franklin assured me that upon an average he gave twelve hours in the twenty-four to public business. One may conceive what progress must be made from such exertions of such an understanding, aided by the co-operation of a multitude of others upon such business, not of inferior abilities. The consequence was, that in a few months, the governments were established; codes of law were formed, which, for wisdom and justice, are the admiration of all the wise and thinking men in Europe. Ships of war were built, a multitude of cruisers were fitted out, which have done more injury to the British commerce than it ever suffered before. Armies of offence and defence were formed, and kept the field, through all the rigours of winter, in the most rigorous climate. Repeated losses, inevitable in a defensive war, as it soon became, served only to renew exertions that quickly repaired them. The enemy was every where resisted, repulsed, or beseiged. On the ocean, in the channel, in their very ports, their ships were taken, and their commerce obstructed. The greatest revolution the world ever saw, is likely to be effected in a few years; and the power that has for centuries made all Europe tremble, assisted by 20,000 German mercenaries, and favoured by the universal concurrence of Europe to prohibit the sale of warlike stores, the sale of prizes, or the admission of the armed vessels of America, will be effectually humbled by those whom she insulted and injured, because she conceived they had neither spirit nor power to resist or revenge it.
